PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/797,058
Filing Date: 21 Feb 2020
Appellant(s): MIYAZAKI et al.



__________________
Kimberly K. Vines
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1).
Takada discloses a light emitting device comprising a first electrode and a second electrode with a light emitting organic emission layer [claim 14] wherein the light emitting layer includes a host material of the formulae 

    PNG
    media_image2.png
    375
    443
    media_image2.png
    Greyscale
[0183]

    PNG
    media_image3.png
    185
    436
    media_image3.png
    Greyscale
[0184]
Wherein R9 may preferably be a cyano group [0180], the elected and non-elected species are within the scope of the above formula. Specific embodiments include 

    PNG
    media_image4.png
    393
    373
    media_image4.png
    Greyscale
[p36].
The light emitting layer may include a phosphorescent material [0165, 0193] contained in an amount of 0.1 to 30%by mass [0194].
In the light emitting layer in the invention, from the standpoints of color purity, luminous efficiency and driving durability, it is preferable that the lowest excited triplet energy (T1 energy) of the host material is higher than the T1 energy of the phosphorescent material [0172], which overlaps the claimed range of equation 1. As regards equation 2 of the claims, a phosphorescent material has Es1 > ET1, so the phosphorescent dopant of Takada has a range of Equation 2 fully encompassing the range of claim 1. 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


    PNG
    media_image5.png
    336
    418
    media_image5.png
    Greyscale
 [p35]
And as shown in Applicant’s specification when R9 = cyano in position isomers 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
[0043 of Applicant’s specification]
the values are within the claimed range [Table of Applicant’s specification]. 



1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1) in view of Endo et al (US 20120241732 A1).
Takada does not explicitly disclose the dopant of claims 11-19. 
Endo discloses an organic light emitting layer between an anode and a cathode, wherein the light emitting material includes a fluorescent light emitting dopant and a host material having excited triplet energy higher than the fluorescent light emitting dopant [abstract] similarly to the device and light emitting layer of Takada. Endo discloses a fluorescent light emitting material comprising an indolocarbazole skeleton represented by the formula (1):

    PNG
    media_image7.png
    167
    396
    media_image7.png
    Greyscale
[abstract]. 
As the dopant, Endo discloses that the light emitting material includes the compound (22) 

    PNG
    media_image8.png
    382
    299
    media_image8.png
    Greyscale
[p9]
which is the compound 43 of claim 18. The organic light emitting material emits fluorescence and delayed fluorescence [0016]. Endo discloses that the organic light-emitting material has a difference between excited singlet energy and excited triplet energy of 0.2 eV or less, preferably 0.15 ev or less [0024] i.e. reads on claimed Equation 2. Endo teaches that the light emitting material provides a very efficient light emitting element [0014] with high luminance and high efficiency at low voltage [0129]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed fluorescent dopant of the claims as the fluorescent dopant material of Takada because Endo teaches that the claimed fluorescent dopant provides a very efficient light emitting element with high luminance and high efficiency at low voltage.



NEW GROUNDS OF REJECTION
The following grounds of rejection are based on the rejections of record (repeated above) and incorporate references Hwang et al (US 20150090964 A1) and Kim et al (US 20110084258 A1). These references were relied upon in arguments in the Advisory Action of 04/09/2021 as well as in this Examiner’s Answer. These rejections are included for completeness of record and including all of the closest prior art for compact prosecution. 

Claim 1-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1) in view of Hwang et al (US 20150090964 A1).
Takada discloses a light emitting device comprising a first electrode and a second electrode with a light emitting organic emission layer [claim 14] wherein the light emitting layer includes a host material of the formulae 

    PNG
    media_image2.png
    375
    443
    media_image2.png
    Greyscale
[0183]

    PNG
    media_image3.png
    185
    436
    media_image3.png
    Greyscale
[0184]
Wherein R9 may preferably be a cyano group [0180], the elected and non-elected species are within the scope of the above formula. Specific embodiments include 

    PNG
    media_image4.png
    393
    373
    media_image4.png
    Greyscale
[p36].
The light emitting layer may include a phosphorescent material [0165, 0193] contained in an amount of 0.1 to 30%by mass [0194].
In the light emitting layer in the invention, from the standpoints of color purity, luminous efficiency and driving durability, it is preferable that the lowest excited triplet energy (T1 energy) of the host material is higher than the T1 energy of the phosphorescent material [0172], which s1 > ET1, so the phosphorescent dopant of Takada has a range of Equation 2 fully encompassing the range of claim 1. 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
	Regarding claim 10, all the position isomers of the R9 substituents of the above formula are disclosed, and the R9 may preferably be cyano. As shown in Applicant’s specification as filed in paragraphs [0043-0047] and [Table 1], most of the single and double cyano substituted host materials fall within the claimed range. More specifically, Takada discloses 

    PNG
    media_image5.png
    336
    418
    media_image5.png
    Greyscale
 [p35]
And as shown in Applicant’s specification when R9 = cyano in position isomers 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
[0043 of Applicant’s specification]
the values are within the claimed range [Table of Applicant’s specification]. 
	Takada does not explicitly disclose advantages to the cyano groups over the short list of other substituents that are also preferred [0180].
	Hwang discloses organic light emitting diodes (OLEDs) having two electrodes and organic layer therebetween with heterocyclic and condensed ring compounds [abstract, 0009-0015], similar to Takada. Hwang teaches that including cyano group substituents on these compounds provide high efficiency and long lifespan among other advantages [0026]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have included cyano groups on the host compounds of Takada to arrive at the claimed invention because Hwang teaches that including cyano group substituents on these compounds provide high efficiency and long lifespan among other advantages.



Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1) in view of Endo et al (US 20120241732 A1) and further in view of Hwang et al (US 20150090964 A1).
Takada does not explicitly disclose the dopant of claims 11-19. 
Endo discloses an organic light emitting layer between an anode and a cathode, wherein the light emitting material includes a fluorescent light emitting dopant and a host material having excited triplet energy higher than the fluorescent light emitting dopant [abstract] similarly to the 

    PNG
    media_image7.png
    167
    396
    media_image7.png
    Greyscale
[abstract]. 
As the dopant, Endo discloses that the light emitting material includes the compound (22) 

    PNG
    media_image8.png
    382
    299
    media_image8.png
    Greyscale
[p9]
which is the compound 43 of claim 18. The organic light emitting material emits fluorescence and delayed fluorescence [0016]. Endo discloses that the organic light-emitting material has a difference between excited singlet energy and excited triplet energy of 0.2 eV or less, preferably 0.15 ev or less [0024] i.e. reads on claimed Equation 2. Endo teaches that the 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed fluorescent dopant of the claims as the fluorescent dopant material of Takada because Endo teaches that the claimed fluorescent dopant provides a very efficient light emitting element with high luminance and high efficiency at low voltage.
	Takada in view of Endo do not explicitly disclose advantages to the cyano groups over the short list of other substituents that are also preferred [0180].
	Hwang discloses organic light emitting diodes (OLEDs) having two electrodes and organic layer therebetween with heterocyclic and condensed ring compounds [abstract, 0009-0015], similar to Takada. Hwang teaches that including cyano group substituents on these compounds provide high efficiency and long lifespan among other advantages [0026]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have included cyano groups on the host compounds of Takada in view of Endo to arrive at the claimed invention because Hwang teaches that including cyano group substituents on these compounds provide high efficiency and long lifespan among other advantages.


Claim 1-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1) in view of Kim et al (US 20110084258 A1).
Takada discloses a light emitting device comprising a first electrode and a second electrode with a light emitting organic emission layer [claim 14] wherein the light emitting layer includes a host material of the formulae 

    PNG
    media_image2.png
    375
    443
    media_image2.png
    Greyscale
[0183]

    PNG
    media_image3.png
    185
    436
    media_image3.png
    Greyscale
[0184]
Wherein R9 may preferably be a cyano group [0180], the elected and non-elected species are within the scope of the above formula. Specific embodiments include 

    PNG
    media_image4.png
    393
    373
    media_image4.png
    Greyscale
[p36].
The light emitting layer may include a phosphorescent material [0165, 0193] contained in an amount of 0.1 to 30%by mass [0194].
In the light emitting layer in the invention, from the standpoints of color purity, luminous efficiency and driving durability, it is preferable that the lowest excited triplet energy (T1 energy) of the host material is higher than the T1 energy of the phosphorescent material [0172], which overlaps the claimed range of equation 1. As regards equation 2 of the claims, a phosphorescent material has Es1 > ET1, so the phosphorescent dopant of Takada has a range of Equation 2 fully encompassing the range of claim 1. 
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  


    PNG
    media_image5.png
    336
    418
    media_image5.png
    Greyscale
 [p35]
And as shown in Applicant’s specification when R9 = cyano in position isomers 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
[0043 of Applicant’s specification]
the values are within the claimed range [Table of Applicant’s specification]. 
	Takada does not explicitly disclose advantages to the cyano groups over the short list of other substituents that are also preferred [0180].
	Kim discloses organic light emitting diodes (OLEDs) having two electrodes and organic layer therebetween with heterocyclic and condensed ring compounds [abstract, 0008-0015, 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have included cyano groups on the host compounds of Takada to arrive at the claimed invention because Kim teaches that including cyano group substituents on these compounds provide higher power efficiency characteristics.


Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 20120153273 A1) in view of Endo et al (US 20120241732 A1) and further in view of Kim et al (US 20110084258 A1).
Takada does not explicitly disclose the dopant of claims 11-19. 
Endo discloses an organic light emitting layer between an anode and a cathode, wherein the light emitting material includes a fluorescent light emitting dopant and a host material having excited triplet energy higher than the fluorescent light emitting dopant [abstract] similarly to the device and light emitting layer of Takada. Endo discloses a fluorescent light emitting material comprising an indolocarbazole skeleton represented by the formula (1):

    PNG
    media_image7.png
    167
    396
    media_image7.png
    Greyscale
[abstract]. 
As the dopant, Endo discloses that the light emitting material includes the compound (22) 

    PNG
    media_image8.png
    382
    299
    media_image8.png
    Greyscale
[p9]
which is the compound 43 of claim 18. The organic light emitting material emits fluorescence and delayed fluorescence [0016]. Endo discloses that the organic light-emitting material has a difference between excited singlet energy and excited triplet energy of 0.2 eV or less, preferably 0.15 ev or less [0024] i.e. reads on claimed Equation 2. Endo teaches that the light emitting material provides a very efficient light emitting element [0014] with high luminance and high efficiency at low voltage [0129]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the claimed fluorescent dopant of the claims as the fluorescent dopant material of Takada because Endo teaches that the claimed fluorescent dopant provides a very efficient light emitting element with high luminance and high efficiency at low voltage.
	Takada in view of Endo do not explicitly disclose advantages to the cyano groups over the short list of other substituents that are also preferred [0180].

It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have included cyano groups on the host compounds of Takada in view of Endo to arrive at the claimed invention because Kim teaches that including cyano group substituents on these compounds provide higher power efficiency characteristics.


(2) Response to Argument
	Appellant argues that they have discovered unexpected results in the claimed invention, wherein there is improved Power Efficiency ad Lifespan in LEDS using the claimed host materials H1 and H8 when compared to LEDs using the same compounds without cyano groups, see p14 of Brief. Appellant also argues that Takada prefers either no substituents or other substituents such as alkyl, aryl and deuterium in the host compounds over the cyano substituents, so could not disclosed the unexpected results, see p17-18 of Brief. This argument is not convincing. Firstly, Examiner reiterates the arguments of the Advisory Action of 04/09/2021. Hwang et al (US 20150090964 A1) teaches that cyano groups lengthen lifespan when included as substituents in the aromatic compounds of the organic layer of organic LEDs. Kim et al (US 20110084258 A1) teach that cyano groups provide higher efficiency. Lee et al (US 20110193074 A1) teach improved lifespan from cyano groups. Hwang and Kim are now added as additional references in new rejections, included above. Secondly, the results are not commensurate in scope with the claimed subject matter. Both independent claims 1 and 21 require that the host compound has “at least one cyano group” constituent. Appellant’s evidence compares a two compounds H1 and H8 with TWO cyano group substituents each to two ZERO cyano group substituents each. At best, Appellant has shown results for compounds with exactly two cyano groups, and not for one cyano group nor for 3 or more cyano groups. Finally, Appellant contention of unexpected results (as they have argued them) rests on the presence of at least one cyano group. The primary reference Takada, as noted in the rejections of record, actually specifically discloses host compounds that anticipated the claimed compounds according to formula 1 of the present claims 1 and 21. Specific embodiments of Takada include 

    PNG
    media_image4.png
    393
    373
    media_image4.png
    Greyscale
[p36]. 
	Appellant also argues that Hwang, Kim and Lee are adding cyano groups to compounds of different chemical structure than the compounds of the claims, see p18-20 of Brief. This argument is not convincing. These references are 1) in the same field of endeavor of organic LEDs and 2) pertinent to the problem of improved lifespan and power efficiency the organic layers. There is clearly a reasonable expectation of success in using the cyano groups at all, since Takada discloses them as an option for substituents, and relatively preferred ones. 


For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
                                                                                                                                                                                            
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/THOMAS G DUNN/            Quality Assurance Specialist, Art Unit 1700    
Director’s Designee for New Grounds of Rejection 


                                                                                                                                                                                       Conferees:

/THOMAS G DUNN/            Quality Assurance Specialist, Art Unit 1700     

/RANDY P GULAKOWSKI/            Supervisory Patent Examiner, Art Unit 1766                                                                                                                                                                                                                                                                                                                                                                                   

{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.